 
Loan Agreement
 
Party A (hereinafter referred to as the “Lender”):  Tianjin Tianshi Biological
Engineering Co., Ltd.
 
Party B (hereinafter referred to as the “Borrower”): Tianjin Tiens Life
Resources Co., Ltd.
 
The Lender and the Borrower have reached and signed a loan agreement which
should be observed by both parties.
 
In order to support the business development of the Borrower, the Lender agrees
to make the outstanding of Advances from Customers by the end of June 30, 2010
as a loan to the Borrower on the following terms:
 
1.
The amount of the Loan: RMB Sixty million (RMB 60,000,000.00);

 
2.
The term of the loan agreement: From July 1, 2010 to December 31, 2010;

 
3.
The type of the Loan: short-term loan;

 
4.
The interest rate is the same as benchmark interest rate of the people’s bank of
china in July 1 (5.31%APR);

 
5.
The Lender approves that the Borrower can pay off the loan before December 31,
2010 without any default interest.   The Borrower only needs to pay the interest
during the period of July 1, 2010 to the day paying off the loan.

 
This agreement is made in English and Chinese respectively with four copies with
the same legal effects, and Chinese version will prevail if any conflicts
existing between two language contents.  This Agreement shall become effective
on the date of execution.


The Lender:
 
The Borrower:
Tianjin Tianshi Biological  Engineering Co., Ltd.
 
Tianjin Tiens Life Resources Co., Ltd.
     
By: /s/ Jinyuan Li
 
By: /s/ Baolan Li
Jinyuan Li
 
Baolan Li
Title: Legal Representative
 
Title: Legal Representative
August 24, 2010
 
August 24, 2010

 
 
 

--------------------------------------------------------------------------------

 